DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duchscher et al. (US 2011/0090837 A1) and Ehlert et al. (US 11, 026,277 B2).

1. (Previously Presented) A bidirectional channel control system based on digital cordless telecommunications, comprising: a transmitter, at least one receiver, an audio channel, and a text message control channel (fig.1C (110/114/130/140); par [54, 130, 300]), wherein the transmitter includes a fixed part, a host or a base station, and the transmitter is configured to send a control command to each of the at least one receiver based on a wireless protocol through the text message control channel in one of a one-to-many broadcast messaging mode and a one-to-one single-point messaging mode (fig.1C; par [20-21, 42]/various mode including broadcast or single-point mode), and the transmitter is further configured to receive a feedback result from each of the at least one receiver in response to the control command in the one-to-one single-point messaging mode (par [95, 99]), wherein the control command includes a device operation control command, a device status query command, and a partition control command, wherein the device operation control command includes at least one of a volume control command, a power-on command of the at least one receiver, a restart command of the at least one receiver, a parameter setting command of the at least one receiver, or an external device control command, and the device status query command is configured to query at least one of device status information, data error information, or switch information (par [44, 223]/the status and control of volume may be included).  

	However, the art never specify of the wireless communication as being a digital enhanced cordless communication (DECT). Bit Ehlert disclose of communication link which include such a digital enhanced cordless communication (DECT) (col.14 line 45-52). Thus, one of the ordinary skills in the art could have varied the wireless communication by adding such noted digital enhanced cordless communication (DECT) so as to establish wireless communication between various devices. 

2. (Original) The system of claim 1, wherein the transmitter is further configured to send an audio data stream to each of the at least one receiver through the audio channel in a one-to-many unidirectional broadcast mode (par [6, 21-22]).  


4. (Original) The system of claim 1, wherein the transmitter is further configured to perform at least one of two operations including: sending the device operation control command to each of the at least one receiver based on the DECT protocol through the text message control channel in the one-to-many broadcast messaging mode (par [223]); and sending the device status query command to each of the at least one receiver through the text message control channel in the one-to-one single-point messaging mode, and receiving a feedback result associated with a device status from each of the at least one receiver in response to the device status query command in the one-to-one single-point messaging mode (par [50,70-71,99, 223]).  

5. (Original) The system of claim 1 wherein in the one-to-one single-point messaging mode, each of the at least one receiver is configured to send an acknowledgement of a received text message to the transmitter (par [99-100]). 
 
6. (Previously Presented) A method for controlling a bidirectional channel based on Digital Cordless Telecommunications , comprising: sending, by a transmitter, a control command to each of at least one receiver based on a DECT protocol through a text message control channel in one of a one-to-many broadcast messaging mode and a one-to-one single-point messaging mode (fig.1C; par [20-21, 42]/various mode including broadcast or single-point mode), wherein the transmitter includes a fixed part, a host or a base station (fig.1C); and receiving, by the transmitter, a feedback result from each of the at least one receiver in response to the control command in the one-to-one single-point messaging mode (par [95, 99]), wherein the control command includes a device operation control command, a device status query command, and a partition control command, wherein the device operation control command includes at least one of a volume control command, a power-on command of the at least one receiver, a restart command of the at least one receiver, a parameter setting command of the at least one receiver, or an external device control command, and the device status query command is configured to query at least one of device status information, data error information, and switch information (par [44, 223]/the status and control of volume may be included).  


	However, the art never specify of the wireless communication as being a digital enhanced cordless communication (DECT). Bit Ehlert disclose of communication link which include such a digital enhanced cordless communication (DECT) (col.14 line 45-52). Thus, one of the ordinary skills in the art could have varied the wireless communication by adding such noted digital enhanced cordless communication (DECT) so as to establish wireless communication between various devices. 
 

7. (Original) The method of claim 6, further comprising at least one of two operations including: sending, by the transmitter, the device operation control command to each of the at least one receiver based on the DECT protocol through the text message control channel in the one-to-many broadcast messaging mode(par [223]); and sending, by the transmitter, the device status query command to each of the at least one receiver through the text message control channel in the one-to-one single-point messaging mode, and receiving, by the transmitter, a feedback result associated with a device status from each of the at least one receiver in response to the device status query command in the one-to-one single-point messaging mode(par [50,70-71,99, 223]).   

11. (Currently Amended) A bidirectional channel control device based on Digital Cordless Telecommunications  including at least one processor configured to perform a method for controlling a bidirectional channel based on Digital Cordless Telecommunications , the method [AltContent: rect]  sending, by a transmitter, a control command to each of at least one receiver based on a DECT protocol through a text message control channel in one of a one-to-many broadcast messaging mode and a one-to-one single-point messaging mode (fig.1C; par [20-21, 42]/various mode including broadcast or single-point mode), wherein the transmitter includes a fixed part, a host or a base station (fig.1C); and receiving, by the transmitter, a feedback result from each of the at least one receiver in response to the control command in the one-to-one single-point messaging mode (par [95, 99]), wherein the control command includes a device operation control command, a device status query command, and a partition control command, wherein the device operation control command includes at least one of a volume control command, a power-on command of the at least one receiver, a restart command of the at least one receiver, a parameter setting command of the at least one receiver, or an external device control command, and the device status query command is configured to query at least of device status information, data error information, and switch information (par [44, 223]/the status and control of volume may be included).   

	However, the art never specify of the wireless communication as being a digital enhanced cordless communication (DECT). Bit Ehlert disclose of communication link which include such a digital enhanced cordless communication (DECT) (col.14 line 45-52). Thus, one of the ordinary skills in the art could have varied the wireless communication by adding such noted digital enhanced cordless communication (DECT) so as to establish wireless communication between various devices. 


12. (Currently Amended) The device of claim 11, wherein the method further comprises:  sending the device operation control command to each of the at least one receiver based on the DECT protocol through the text message control channel in the one-to-many broadcast messaging mode (par [223]); and/or sending the device status query command to each of the at least one receiver through the text message control channel in the one-to-one single-point messaging mode, and receiving, by the transmitter, a feedback result associated with a device status from each of the at least one receiver in response to the device status query command in the one-to-one single-point messaging mode (par [50,70-71,99, 223]).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duchscher et al. (US 2011/0090837 A1) and Ehlert et al. (US 11, 026,277 B2) and Li et al. (US 11, 005,439 B2).

3. (Original) The system of claim 1, but the art never specify as wherein the system is further configured to adjust the volume control command according to environmental noise data and a preset relationship between one or more parameters associated with environmental noises and one or more parameters associated with volume adjustment.  

	But  li et al. disclose of a volume adjustment including the system is further configured to adjust the volume control command according to environmental noise data and a preset relationship between one or more parameters associated with environmental noises and one or more parameters associated with volume adjustment (col.2 line 40-55). Thus, one of the ordinary skills in the art could have vary the volume adjustment by adding the noted adjust the volume control command according to environmental noise data and a preset relationship between one or more parameters associated with environmental noises and one or more parameters associated with volume adjustment so as to compensate for noise measurement. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654